DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment dated January 25, 2022 in which claims 1, 10, and 15 were amended, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mears (U.S. Pub. 2005/0282330) in view of Li (U.S. Pub. 2015/0024600) and Haskell (U.S. Pat. 5920787).
Regarding claim 1, Mears [Figs.1-2,6A-H] discloses a method for making a semiconductor device comprising:
forming a plurality of shallow trench isolation (STI) regions [410] in a semiconductor substrate defining an active region [406,408] therebetween in the semiconductor substrate;

forming a semiconductor circuit including the superlattice [Figs.1,6G-H].
Mears fails to explicitly disclose the pad oxide on the active region;
removing at least some of the pad oxide;
cleaning the active region to expose an upper surface thereof and define a single rounded shoulder of the active region adjacent each STI region having an interior angle of at least 125° measured from an upper surface of the active region to a vertical sidewall of the active region.
However, Li [Figs.2-3] discloses and makes obvious a method comprising a pad oxide [304] on the active region; removing at least some of the pad oxide [305]; cleaning the active region to expose an upper surface thereof [Fig.3D].
Haskell [Figs.2G-H] discloses and makes obvious a method comprising define a single rounded shoulder of the active region adjacent each STI region having an interior angle of at least 125° measured from an upper surface of the active region to a vertical sidewall of the active region.  Haskell discloses STI structures having rounded corners, eliminating sharp stress-generating corners and micro-trenches; thereby, reducing poor leakage protection and poor gate oxide integrity caused by the sharp stress-generating corners, and providing an isolating structure which enhances sidewall bonding of a dielectric material [Col.1 line 60 - col.2 line 18].
It would have been obvious to include the teachings of Li and Haskell to provide the claimed limitations, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 2-21, Mears, Li, and Kaskell disclose and make obvious the limitations of
wherein forming the semiconductor circuit comprises:
forming spaced apart source and drain regions in the semiconductor substrate defining a channel therebetween prior to forming the superlattice; and
forming a gate overlying the superlattice and the channel comprising a gate dielectric overlying the superlattice, and a gate electrode overlying the gate dielectric layer [Mears];

wherein a thickness of the gate oxide varies less than 10% along a length thereof [Mears];

wherein the rounded shoulders of the active region have an interior angle of at least 135° [Haskell, Figs.2G-H];

wherein removing at least some of the pad oxide comprises stopping oxide removal before a level of the pad oxide reaches the upper surface of the active region [Li, Fig.3B];

wherein removing at least some of the pad oxide comprises removing 30% or less of a thickness of the pad oxide on the active region [Li, Fig.3B];

further comprising forming a well implant [406,408] in the semiconductor substrate prior to removing the portion of the STI regions;



wherein the at least one non-semiconductor monolayer comprises oxygen [Para.43];

a method for making a semiconductor device comprising:
forming a plurality of shallow trench isolation (STI) regions in a semiconductor substrate defining an active region therebetween in the semiconductor substrate;
forming a well implant in the semiconductor substrate;
forming a pad oxide on the active region;
removing at least some of the pad oxide; cleaning the active region to expose an upper surface thereof and define a single rounded shoulder of the active region adjacent each STI region having an interior angle of at least 125° measured from an upper surface of the active region to a vertical sidewall of the active region;
forming a superlattice on the active region comprising a plurality of stacked groups of layers, each group of layers comprising a plurality of stacked base semiconductor monolayers defining a base semiconductor portion, and at least one nonsemiconductor monolayer constrained within a crystal lattice of adjacent base semiconductor portions; and
forming a semiconductor circuit including the superlattice by
forming spaced apart source and drain regions in the semiconductor substrate defining a channel therebetween prior to forming the superlattice, and
forming a gate overlying the superlattice and the channel comprising a gate dielectric overlying the superlattice, and a gate electrode overlying the gate dielectric layer;

a method for making a semiconductor device comprising:

removing at least some of the pad oxide;
cleaning the active region to expose an upper surface thereof and define a single rounded shoulder of the active region adjacent each STI region having an interior angle of at least 125° measured from an upper surface of the active region to a vertical sidewall of the active region;
forming a superlattice on the active region comprising a comprising a plurality of stacked groups of layers, each group of layers comprising a plurality of stacked base silicon monolayers defining a base silicon portion, and at least one oxygen monolayer constrained within a crystal lattice of adjacent base silicon portions; and
forming a semiconductor circuit including the superlattice.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.
Overall, Applicant’s arguments are not persuasive and the claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822